Citation Nr: 0943339	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  99-06 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury, including the foot, hip, and leg.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 1999 the appellant was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing has been associated with the claim file.

This case, with regard to the issues of the left ankle and 
low back, was previously before the Board.  In October 2000, 
the issues of whether new and material evidence had been 
submitted to reopen the claim for service connection for 
residuals of a left ankle injury, including the foot, hip, 
and leg, and entitlement to service connection for a 
disability of the right foot, ankle, leg, hip and lower back 
were remanded for additional development.

In September 2002 the Board reopened the claim for service 
connection for residuals of a left ankle injury including 
foot, hip, and leg and remanded the case.  The issue 
pertaining to the right ankle was withdrawn by the appellant.

In October 2003 the Board remanded the issues of entitlement 
to service connection for residuals of a left ankle injury, 
including the left foot, hip, and leg, and entitlement to 
service connection for a low back disorder.  The Board notes 
that the appellant had withdrawn the claim pertaining to the 
right lower extremity.

In June 2005 the Board denied the claims.  In August 2007 the 
United States Court of Appeals for Veterans Claims set aside 
the Board's decision and remanded the case for 
readjudication.

The Board remanded the appeal in June 2008 and November 2008.


FINDINGS OF FACT

1.  Residuals of a left ankle injury, including the foot, 
hip, and leg were not manifest during  service, and arthritis 
was not shown within the initial post-service year.

2.  A low back disability was not manifest in service and is 
not related to an in-service event, and arthritis was not 
shown within the initial post-service year.

3.  The Veteran did not engage in combat.

4. A stressor supporting a diagnosis of PTSD has not been 
corroborated.


CONCLUSIONS OF LAW

1.  Residuals of an in-service left ankle injury, including 
the foot, hip, and leg, were not incurred in or aggravated by 
service, and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A low back disability was not was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claims were received both prior to and after 
the enactment of the VCAA.

A letter dated in February 2001 told the Veteran how to 
substantiate his claim of entitlement to service connection 
for PTSD and what the evidence needed to show in order to 
substantiate this claim.

A letter dated in December 2002 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  He 
was informed of what the evidence needed to show to 
substantiate his claims for service connection.

In March 2006, the Veteran was provided with notice 
consistent with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in June 2009, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The Veteran has not contended that any evidence 
relative to the issues decided herein is absent from the 
record.  The Veteran has been afforded examinations on the 
issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In July 2001, the Veteran was afforded an 
examination regarding his PTSD by a medical professional, who 
solicited history, stressors, and symptomatology from the 
Veteran, conducted a thorough examination, and provided a 
diagnosis.  A subsequent opinion with regard to whether the 
Veteran's PTSD is related to his claimed stressors is not 
necessary because there are no verified stressors from 
service.  With regard to the left ankle and low back claims, 
the Veteran was afforded an examination in March 2003, by an 
examiner who reviewed the claims file, solicited history and 
symptomatology from the Veteran, conducted an examination, 
and provided a diagnosis with opinion and rationale.  The 
examinations afforded to the Veteran are adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.




Left Ankle and Low Back

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The service entrance examination report shows the appellant's 
lower extremities, feet, spine and musculoskeletal system 
were normal.  A November 1967 record of treatment reflects he 
was seen for conjunctivitis.  A crossed out section of the 
record references 800 pounds having been dropped on the left 
foot; it was noted that the entry was error.  A November 1967 
record of treatment notes a twisted left ankle.  Pain over 
the medial malleolus was noted.  There was no swelling, 
discoloration, or deformity.  The record notes he was 
returned to duty.  The July 1968 separation examination 
report shows the lower extremities, feet, spine and 
musculoskeletal system were normal.  His lower extremities 
were assigned a physical profile of "1."  On the 
accompanying medical history, he denied having or having had 
foot trouble.  He indicated he had or had had cramps in his 
legs and recurrent back pain.  The examining physician noted 
that all of the complaints indicated by the Veteran at that 
time were in high school, with no complaints since.

In correspondence dated in November 1976, the appellant 
stated that, while standing atop a sand bunker during 
service, he twisted his left ankle when he fell and broke his 
fall with his left leg.  He added that his ankle was swollen, 
that the doctor told him it was sprained, and that he was 
unable to walk without an assistive device for several days.  
He stated that the doctor returned him to duty but that he 
was unable to engage the clutch on the truck he drove and 
that his Sergeant gave him bed rest.  He added that he had 
been treated for ankle pain since that time.

Private medical records, dated between October 1980 and May 
1984 are silent for left ankle complaints.  In January 1985, 
he complained of the left foot hurting for the past two 
weeks.  In May 1992, he reported a one-week history of left 
ankle swelling.  He reported that he had injured the ankle in 
Vietnam.  In July 1992, he reported a sand bag injury.  He 
had no pain or swelling prior to one month earlier, but he 
had limped on the extremity for 25 years.  Diagnoses were 
left ankle synovitis and to rule out gouty arthritis.

In July 1992, left ankle arthritis was diagnosed.

An August 1992 private treatment record notes the appellant's 
complaints of left ankle and foot pain.  He stated that it 
had been a problem for many years and had recently become 
worse.  He reported that he had injured the ankle in Vietnam.  
The assessment was tarsal tunnel syndrome.  In September 
1992, he underwent a release of the tarsal ligament and 
decompression of the posterior tibial nerve.

A September 1992 letter from the appellant's private 
physician notes complaints of left ankle pain for one week 
after falling off a rail at work.  The physician opined that 
the appellant's Vietnam left ankle injury was aggravated by 
the injury at work.

The impressions on VA examination in October 1992 were 
history of a severe sprain of the left ankle and 
postoperative tarsal tunnel release in the left foot.  
Bursitis of the left greater trochanter and ischial 
tuberosity were noted.

An April 1993 private medical report notes a history of a 
left ankle injury in Vietnam in 1967.  The appellant stated 
that it had been a severe injury requiring surgery and 
casting.  Complaint of pain on the lateral aspect of the left 
hip was noted.  X-ray examinations were noted to show no 
abnormality of the foot, ankle, or hip.  The impressions were 
pain and limitation of motion in the left ankle, secondary to 
an injury in May 1992, which was superimposed on a previous 
injury of the ankle; and evidence of trochanteric bursitis of 
the left hip.

An August 1994 report notes the appellant's complaints of 
left ankle pain since 1992, when he twisted his left ankle 
while at work.  The assessment was degenerative joint disease 
of the ankle.  A hallux valgus on the left foot was noted, as 
well as saphenous nerve entrapment versus anterior tibial 
tendonitis.  An April 1996 private treatment record reflects 
diagnoses of left foot pain, bilateral hallux valgus, and 
status post tarsal tunnel release on the left.

In an April 1999 statement, the appellant's son stated that 
his father had had problems with his ankle for many years.  
He added that his dad had been living with his pain all of 
his life.

At a personal hearing in April 1999, the appellant testified 
that while building sand bunkers to protect the unit from 
incoming enemy mortar attack, he fell off one of the bunkers 
and twisted his left ankle.  He added that he it had been 
bothering him ever since.  He stated that shifting weight to 
favor his left leg caused a back disorder.

In a May 2000 VA examination report, the examiner noted the 
appellant walked with a metal cane and that he wore a back 
and knee brace.  Symptom over-reporting was noted to possibly 
be related to pending claims.

In February 2001, electromyography (EMG) showed mild 
denervation changes.  The impression was mild slowing in 
several nerve segments, which could indicate mild peripheral 
neuropathy, and probable left L4-L5 radiculopathy.

A private report of magnetic resonance imaging (MRI), dated 
in June 2002, reflects degenerative disc disease with a 
slight left sided disc protrusion at L5-S1 causing neural 
foraminal stenosis.

A September 2003 private record notes arthritis in the left 
ankle and heel.

The appellant underwent VA examinations in March 2003.  The 
examiner reviewed the claims file.  The diagnoses were 
chronic low back pain, sciatica, left due to degenerative 
joint disease of the lumbar spine; chronic left hip pain, 
residuals of traumatic bursitis; chronic left ankle pain, 
status post tarsal tunnel syndrome surgery in 1992, with 
residual pain, chronic pain in the toes, bilaterally; 
peripheral neuropathy; and mild levoscoliosis of the lumbar 
spine with multi-level degenerative disc disease, mild to 
moderate, with associated spondylotic changes with the lumbar 
spine.  The examiner added that service records showed that 
the appellant was treated for a "twisted ankle" in November 
1967, given pain pills, and released to regular duty.  He 
noted that the separation examination in 1968 was normal.  
The examiner stated that the appellant's left foot, left hip, 
left leg, and low back disorder were not at least as likely 
as not related to residuals of an in-service "twisted 
ankle" condition.  The examiner noted the normal findings 
and no complaints in 1968.

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  Essentially, the appellant 
asserts that he has residuals of a twisted left ankle in 
service, resulting in a left foot, hip, leg, and low back 
disorder.

In this case, service connection is not warranted.  The Board 
notes that service treatment records reflect a twisted left 
ankle during service.  At separation in 1968, however, the 
lower extremities, including the feet, were normal.  
Furthermore, the March 2003 VA examiner specifically stated 
that it was not at least as likely as not that a left foot, 
ankle, hip, or back disorder were related to the in-service 
injury.  As to the private examiner's opinion to the effect 
that an in-service left ankle injury was aggravated by a 
post-service work injury, the Board notes that the post-
service work injury is not at issue.  The opinion and any 
implied opinion contained therein are of diminished value as 
the examiner neither reviewed the claims file nor provided a 
thorough rationale in support thereof.  The Board notes the 
examiner initially evaluated the appellant's left ankle in 
1992, many years post service.

The Board notes that the appellant has asserted that he 
twisted his left ankle while in combat, raising the potential 
applicability of 38 U.S.C.A. § 1154.  The Board accepts that 
there was an in-service left ankle injury.  Regardless, at 
issue is a nexus between a current disability of the left 
lower extremity or low back and service, not whether the in-
service injury occurred.  As noted, at separation his lower 
extremities, feet, and spine and musculoskeletal system were 
normal and the competent medical opinion specifically states 
that the current left lower extremity disorders and back 
disorder is more likely not related to service.

To the extent that the appellant has asserted continuity of 
symptomatology since separation, a layman is competent to 
report that he has had pain continuously since an in-service 
injury or since service.  However, the separation examination 
was normal, tending to establish that the in-service injury 
resolved.  In addition, at that time, the Veteran denied a 
history of foot problems and, while he indicated a history of 
cramps in his legs and recurrent back pain, it was noted that 
these were present when he was in high school, and he had no 
complaints since then.  Furthermore, although the regulatory 
standard is continuity of symptoms, in the merits context, 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this regard, the appellant's history has been 
inconsistent.  In 1968 he prepared a statement denying foot 
trouble and lameness.  Although he reported a history of back 
pain, it was clarified that the complaints had been in high 
school and none since.  Clearly, the recent statements are in 
conflict with his prior statements.  Treatment records in the 
early 1980s are silent.  In January 1985, he complained of 
pain of only one week's duration and in May 1992, he reported 
a one-week history of swelling.  In July 1992, he reported 
that pain had begun one month earlier, although there was a 
longer history of limping.  The Board finds that the 
cumulative record, including lay testimony and statements, 
are against a finding of continuity of symptomatology.  The 
veteran has been an inconsistent historian and his recent 
assertions of in-service onset, chronicity and/or continuity 
are not credible.

The Board notes the appellant's statements to the effect that 
at the time of the in-service injury, the left ankle was 
swollen, and required surgery and casting.  The Board finds 
the assertion of casting and surgery to be incredible.  The 
fact that he would leave out such purported events, yet 
report a past history of high school injury, defies belief.  
Furthermore, in the 1969 report of medical history, he 
reported that he had not been advised to have any operations.  
Again, he is an inconsistent historian and his recent 
statements are not credible.  We also note that the normal 
separation examination is inconsistent with prior surgery.  
As to the notation in November 1976 in regard to an 800 pound 
weight having been dropped on the left foot, the Board notes 
that that part of the record was clearly meant to be 
eliminated and was noted to be in error.  Regardless, the 
appellant has not asserted such in regard to his claim.

In sum, the evidence shows that the appellant did not have a 
chronic left ankle, foot, hip, leg, or low back disorder 
during service, that he did not have arthritis of the left 
ankle, foot, hip, leg, or low back within one year of 
separation from service, and that his left ankle, foot, hip, 
leg, or low back disorders are not otherwise related to 
active service.  Therefore, a left ankle, foot, hip, leg, or 
low back disorder was not incurred in or aggravated by 
service, nor may it be presumed that arthritis of the left 
ankle, foot, hip, leg, or low back was incurred in service.  
The Board concludes that the March 2003 medical opinion to 
the effect that the post-service left ankle disorder is not 
related to service to be consistent with the record and the 
most probative evidence regarding etiology.

Lastly, we note that there is a report pre-service back pain.  
However, no pathology was identified at entrance, during 
service or at separation.  As such, the presumption of 
soundness is not applicable because nothing chronic 
preexisted service.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes a diagnosis of PTSD during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The Veteran's diagnosis of PTSD is well-documented in the 
record.  His service treatment records contain no evidence of 
treatment for PTSD or any psychiatric symptoms.  At issue, 
then is the verification of a stressor.

In a June 2002 written statement, the Veteran indicated that 
he was trained as a combat truck driver.  He transported dead 
bodies and saw one soldier burned alive.  Trucks were 
routinely hit by enemy soldiers.  He stated that he was in 
harms way every day.  There were days he was fired upon.  He 
provided no dates on which any of these incident occurred but 
indicated that he was in Vietnam from April 1967 to April 
1968.  This is the only stressor statement provided by the 
Veteran.

In an April 2006 request, the RO asked the National Personnel 
Records Center to investigate the claimed stressor regarding 
the soldier the Veteran saw burned alive when hit by a flame 
thrower.

In a February 2007 response, the Center for Records Research 
(CURR) indicated that it was unable to verify the Veteran's 
claimed stressor.  It also was unable to verify that the 
Veteran had a temporary duty assignment to the 25th Infantry 
Division.

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  His service personnel 
records show that he did not receive any citations or awards 
for participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  The Veteran alleges that his vehicle was fired 
upon and he witnessed a soldier burned alive.  He also stated 
that he transported dead bodies.  His assertions do not give 
rise to a finding of combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not for application.

As such, there must be corroborating evidence of a claimed 
stressor to satisfy a requirement for a grant of entitlement 
to service connection for PTSD.  The Veteran provided some 
information regarding his stressful experiences in service 
but gave very few details, including dates or names.  As 
such, the RO was only able to seek verification of one 
stressor, that detailed in the request to CURR.  In response, 
CURR was unable to verify any stressors or to verify that the 
Veteran had been attached to the 25th Infantry Division while 
he was in Vietnam.  In the absence of a corroborated 
stressor, service connection for PTSD may not be awarded 
here.

The Board has carefully considered the benefit-of-the-doubt-
rule, but is unable to find that the positive and negative 
evidence is, under applicable law, in balance.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
supra.


ORDER

Service connection for residuals of a left ankle injury, 
including the foot, hip, and leg is denied.

Service connection for a low back disorder is denied.

Service connection for PTSD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


